Citation Nr: 1620862	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-03 542	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for additional abdominal disability claimed as the result of surgery performed at a Department of Veterans Affairs (VA) medical facility in August 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1973 to December 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

In November 2015, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In connection with that hearing, the Veteran submitted evidence directly to the Board in January 2016.  This evidence included copies of private medical treatment records dated in April 2014, and December 2015.  The Veteran also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's 38 U.S.C.A. § 1151 claim was addressed in a statement of the case (SOC) issued in November 2013.  The SOC stated that a review of VA treatment records had been performed electronically and listed two different sets of VA treatment records.  These included records from the Iron Mountain VA Medical Center (VAMC) dated between April 2005 and February 2012, and from the Milwaukee VAMC dated between August 2, 2007 and December 29, 2007.  However, review of the electronic record reveals that only some of these records have been included in the evidence of record.  In particular, Iron Mountain VAMC records dated after January 2009 are not of record and fewer than ten pages of records from the Milwaukee VAMC have been included in the evidence of record.  In addition, the February 2012 VA medical opinion refers to the Veteran's signed consent form for the surgery as being included in Vista Imaging and that document is also not included in the evidence of record.

Furthermore, the evidence reveals that the Veteran was in receipt of Social Security Administration (SSA) disability benefits based on his abdominal surgery residuals sometime in the second half of 2010.  However, the claims file does not include any SSA records.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) overruled on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  

The February 2012 medical opinion from a VA nurse practitioner may have been based on a review of records that were less than complete.  See Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  Therefore, the February 2012 medical opinion was inadequate.  

Turning to the substantive aspects of the Veteran's claim, the record reflects that he underwent a cystgastrostomy in a VA facility in August 2007.  He subsequently developed an infection of the surgical wound as well as fascial dehiscence and fascial failure.  He has been diagnosed with a diastasis recti incisional hernia.  The February 2012 VA medical opinion indicates that there are risk factors for the development of fascial dehiscence, including male gender, age, wound infection, smoking, diabetes, poor nutrition and cardiovascular disease.

Thus, the Board finds that a medical opinion from a physician is needed to address whether additional abdominal disability the Veteran developed post-operatively was related to the August 2007 surgery, and, if so, whether said additional disability would not be considered an ordinary risk of the treatment provided.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Obtain all VA inpatient and outpatient records not already in the claims file relating to the gastrostomy Veteran from 2006 onward.  In particular, associate all surgical and Vista Imaging documents from the Veteran's August 2007 through December 2007 VA inpatient treatment with the claims file and all other records reportedly considered in the SOC.

2.  Contact SSA to obtain all the medical records associated with the Veteran's application for benefits, as well as any SSA decisions along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based. 

3.  The Veteran must be informed of any records that cannot be obtained, the efforts made to obtain them and any further actions that will be taken.

4.  After the above development has been completed, arrange for a review of the evidence of record by a VA physician.  The entire claims file and this remand must be reviewed. 

The physician must provide an opinion as to the following:

A)  Is any additional disability (including wound infection and abdominal weakness) shown at any time since 2011, due to the gastrostomy performed by VA in August 2007?
      
B)  Is it as likely as not that any part of the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA during his August 2007 surgery and subsequent care at the VA hospital and/or outpatient facility? 
      
C)  Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider? 
      
D)  Is there any additional disability that a reasonable health care provider would not have foreseen? 

The physician should note any reports of wound infection, fascial dehiscence, fascial failure, diastasis recti and incisional hernia.

The physician should provide reasons for the opinions

If any opinion cannot be provided without resort to speculation, the physician should state whether the inability is due the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional information that would permit the opinion to be provided.

6.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

